ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues, “To better set forth the claimed subject matter and to expedite allowance, claim 1 has been amended to now recite, in a relevant portion, ‘wherein the adhesive film has a thickness of about 10 µm to 50 µm,’ and ‘wherein the adhesive film has a storage modulus of about 20 kPa to about 70 kPa at 25°C and 0.1 rad/sec to 100 rad/sec, and wherein the adhesive film has a storage modulus of about 200 kPa to about 1000 kPa at -20°C and 0.1 rad/sec to 100 rad/sec.’ Support for amended claim 1 can be found, e.g. in paragraphs 0106 and 0118 of the current application Yamamoto does not appear to provide all features of amended claim 1” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: The proposed amendments have not been entered because they appear to introduce new matter.  Applicant averse support can be found in paragraphs [0106] and [0118]. Paragraph [0118] recites:
(1) Modulus: Viscoelasticity was measured at a constant temperature of −20°C under auto-strain conditions of a strain of 1% while increasing the shear rate from 0.1 rad / sec to 100 rad / sec using a dynamic viscoelasticity instrument ARES (MCR-501, Anton Paar Co., Ltd.). 

There is no disclosure of the modulus at 0.1 rad / sec (note paragraph 33, which discusses the modulus at 1 rad / sec, and paragraph [0035], which discusses the modulus at 100 rad / sec). The modulus is dependent upon the angular velocity of the test (see Table 1 where the modulus is 72 kPa at 1 rad / sec and 215 kPa at 100 rad / sec). As such, the proposed amendment constitutes new matter and will not be entered.

Applicant argues, “…Yamamoto appears to disclose that an adhesive force of greater than 2.5 N/25 mm is not only not preferred, but also not desirable. Table 1 of Yamamoto, reproduced below, shows that when the adhesive force is 2.5 N/25 mm, the adhesive has poor re-peelability. As Yamamoto discloses ‘an object of the present invention is to provide a pressure-sensitive adhesive product including two or more point-like pressure-sensitive adhesives on a substrate and having an excellent re-peelability’ (Yamamoto, [0006]), modifying the adhesive of Yamamoto to a degree that the adhesive has poor peelability would make the adhesive of Yamamoto unable to perform as intended, i.e. lost the excellent re-peelability.
“MPEP 2143.01 states:  ‘if a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d Ex Parte Irby et al. Appeal No. 2010-3460 (BPAI)).
“Similarily to In re Gordon and Ex parte Irby et al., when making the adhesive of Yamamoto to have a peel force of greater than 2.5 N/25 mm, the adhesive would have poor re-peelability and therefore inoperative by losing the suitable re-peelability. Furthermore, as Yamamoto discloses that an adhesive force of 2.5 N/25 mm, which is equivalent to 255 gf/in, has poor re-peelability, those skilled in the art studying Yamamoto as a whole and without impermissible hindsight, should not have found any apparent reason or motivation to further modify the adhesive of Yamamoto to result in ‘a peel strength at 25°C of about 700 gf/in or higher’ as presently recited” (Remarks, Pgs. 7 – 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, contrary to Applicant’s assertion, the final rejection of 11/30/2020 did not suggest any form of modification of the Yamamoto et al. reference. The rejection of the claimed properties is one based on inherency in an embodiment explicitly taught by the reference. Applicant has improperly attempted to equate a rejection over a non-preferred embodiment taught by a single reference with a rejection 
In re Gordon discusses a case in which a rejection suggested modifying the arrangement of apparatus components relative to the force of gravity (inversion). Ex parte Irby et al. discusses modification of a product by substitution of components (replacement). In contrast, the final rejection of 11/30/2020 made no suggestion of modifying the adhesive embodiment taught by of Yamamoto et al. The rejection suggested Applicant’s claimed properties were inherent to a non-preferred embodiment explicitly taught by the reference, without any modification. Therefore, Applicant’s recitation of MPEP 2143.01, In re Gordon, and Ex parte Irby et al., are improper for traversing a rejection free of any suggestion of modification.
Second, Yamamoto et al. explicitly states the preferred peel force would be less than 2.5 N/25 mm. A peel force greater than this would have a less preferred re-peelability (peel force). For the adhesive to be inoperable, the adhesive would have to be completely unpeelable. Yamamoto et al. do not teach or suggest the less preferred adhesive embodiment as completely unpeelable. Therefore, the less preferred embodiment taught by Yamamoto et al. would not be considered “inoperable.”  Applicant’s argument of inoperability contradicts the fact that the rejection was based on an embodiment having a composition comprising component concentrations within ranges explicitly taught by the reference as acceptable. As previously discussed, a less preferred embodiment is not a teaching away from the preferred embodiments having an adhesive force of 2.5 N/25 mm or less. 
MPEP 2122 [R-6]. II. states:
In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

Applicant argues, “Furthermore, as shown by Supplementary Example 1 in modified Table 1 based on Table 1 of the current specification, to be presented in a Declaration under 37 CFR 1.132 shortly, an adhesive film having 610 gf/in of the peel strength, higher than the 2.5 N/25 mm disclosed by Yamamoto, but does not satisfy the presently recited ‘wherein the adhesive film has a peel strength at 25°C of about 700 gf/inch or higher,’ did not provide good foldability” (Remarks, Pgs. 9 – 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive.  See discussion below of the declaration under 37 CFR 1.132.

Applicant argues, “As discussed above, independent claim 1 should be allowable over Yamamoto. Further, any combinations with Bilcai or Yoshihiro do not appear to cure the deficiency of Yamamoto to reject claim 1” (Remarks, Pg. 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the discussion above.

AFFIDAVIT
The declaration under 37 CFR 1.132 filed February 2, 2021 is insufficient to overcome the rejection of claims 1 – 22 based upon a specific reference applied under 35 U.S.C. 103 as set forth in the last Office action because:  
facts presented are not germane to the rejection at issue
showing is not commensurate in scope with the claims
Applicant’s Supplementary Example 1 of the declaration contains 0 parts by weight HBA, 80 parts by weight EHA, 18 parts by weight NVP, 2 parts by weight 2-HEA, 0 parts by weight organic nanoparticles.
The Examiner cited an embodiment taught by Yamamoto et al. which contains 60% by weight or greater EHA, 1 – 20 wt.% HBA, 10 parts by weight or less crosslinking agent. The rejection compared this embodiment with Applicant’s embodiment comprising about 10 wt.% to about 25 wt.% HBA, wherein the amount of HBA taught by Applicant’s inventive examples (specification) and the prior art overlaps in the range of about 10 wt.% to about 20 wt.%.
Therefore, contrary to Applicant’s assertion, Supplementary Example 1 of the Declaration under 37 CFR 1.132 is not based on the overlapping range for components of the adhesive taught by Yamamoto et al.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781